Case 2:21-cv-01457-JJT--MTM ..Document 1-3 Filed 08/23/21 Page 1 of 7

a. JURISDICTION {Where there are jurisdictional grounds, set forth.)

JEFF FINE
Clerk of the Suterior Court
By Savanna Shares Deputy
Date 07/13/2021 Time 10:49:25
Description Anount:
ai CASEH CV2021-09324¢, --------+
CIVIL NEW COMPLAINT 333.00 B

; 3202 TOTAL AMQUNT 6.00
Cinsahie Febee oe S32. * Receipth 28344474

IN THE SUPERIOR COURT OF THE STATE OF ARIZGNA |

Nome LY Dein “0bes 63
Address a

 

{N AND FOR THE COUNTY OF —~ LAR Cape...

ia oe  CV.2021-093246
NAY Pals No

Plaintiff, STATE COURT COMPLAINT

a (Deranbeo Joey Tkim! )

2 state pRpstiiat t- AZ SuBruttD/ Peesemel rioticé
CETIOA Et AL Deiendan: OF ADTDIcAtED FacT* RUE

Zal (F) -(H)

 

 

SANE As Attached ext Tt!
eect A epy ZBlo-oof92Z

U. PLAINTIFF (Identify the Plaintiff.)

tt
SE LIAS AtaAdhkD &HT be complaint
CU Zolt - off26 (- IAL Coph Caw Suelo Cour) )
Oh cee ee (identify the Defendant.)
SCE f IAB cyph Co SuRebioke Covet corp lalat Lecoth*
ZF CY Zel7 ~ 004926 Jog Attatlh) tf F /

 

 

 

ee ete oe

Updated August 22, 2019

 
~ Case 2:21-cv-01457-JJT--MTM Document 1-3 Filed 08/23/21 Page 2 of 7

{

 

2 | On Dare 1 STA Court Fok 16 REMOVE, So Kappa §

(Avy LK AMCE/ AN LAKEK €

 

 

Claim

 

Ly. EVENTS (Set forth the facts necessary in support of the claim.)

Are As Attecta 6H A

A cy 20/9 -00 ME | only Dy fleeent” Is

cSt 10 (D.<.Hill), THE DéfenDent” Have
Albcaby ADri thd 72 Kin, wong, THey FeskeD

A BQuiced Lésponsé To @ lnlatFev 2alq ~004426/
PvE 1 Al2/fD Bulg. ot civil Flo RHE -c-b, Abteh seve |
DE LAT QD ne 2l OAy LEQuieED Kéesponst! THar 1s A
Vv. MPPLICABLE LAW SUPPORTING CLAIM (Set forth applicable law.)

SPACE SiLPLA Jok (Bain Ali vs Stete- Dera

Et AL) Ch Ze/9 - 207 26 AnD Fe, £.civ fo Z1(C)
Er ovEll Jo FED Court CAAT AOD of AblloaAre What HAS

 

VI. INSURGES (Set forth iajuries and damapes.)

Sacre SLA ES Av 20/7 -0049 24 AtticheD

foot pote!

APIS conga rt Ano Hey Zol7-o0 492£ eee
with THE “SAE AD/HD JOk, age :
7HE 27K Stone (s/t. A La. fF elent / 0 (DAK
SH), :

faa nore: Erté . £ KEV

(Bote vs, Nevstadted), 724 F 20 aes (? ee fe)
2 US ALP .

2D Alegen 1/27/1763 U- BOS ast 6 Ten rst)

 

i

eri
Updated August 22, 2019
Case 2:21-cv-01457-JJT--MTM Document 1-3 Filed 08/23/21 Page 3 of 7

) YU. DEMAND FOR RELIEF { Set forth the relief sought.)

 

 

| foe THE FasT /7 yeae* |

DATED this 7 dayof ly. 20 2.

 

Sent As Gt) AttahHeD i xrhicl DéferDat
ADAItTED were,

Jo tyllien Dollag® Each DEF énDsal LER Year

or

 

 

(Stgned)
é
4
“ar Updated August 22, 2019 |
Case 2:21-cv-01457-JJT--MTM Document 1-3 Filed 08/23/21 Page 4 of 7

—

VERIFICATION
STATE OF ARIZONA

bo

- WwW

 

 

follows:

1. Lam the name Plaintiff in the civil action known as Complaint for violation of [identify]
ZA Hill

2. Ihave read the foregoing pleading, and know the contents thereof.

BO ~J on” LA

oO

10} 3, The statements and matters alleged therein are true of my own personal knowledge, except

11 ff as to those matters stated upon information and belief and, as to such matters, I believe them to be

12 | true,

13 DATED this_£ _ day of July 20.2].

 

 

 

19 ft State of Arizona

20 } County of Prise, \

21 | The foregoing instrument was acknowledged before me this_ <6 day of Ao Wf ,20z_\
22 by Teak RW AA

S$ Wilson
Notary Public
Pinal County, Anzona

es) fl ty Comin. Expites 12-19-2022 . (Name)_ Scott Ld .\so.5 , Notary Public.

Commission No, 556234

 

   

 

 

(Title, if any) d. rer: ec.

| My commission expires on_ |Z /\G/ZOZZ

Updated August 22, 2019
   
   

_2:21-cv-01457-JJT--MTM_Document 1-3 Filed 08/23/21 Page 5 of. Z

ISIAH Hil! S06 9563 Ax a ; JEFF FINE

ASRS Se vaiT
F.o. fox 3400 .
FIoRAACE AZ estes.

 

Clerk of the are Court

 

 

 

 

 

 

 

 

 

Tsiah eu

 

Piatacrfr,
4S

 

 

 

 

 

 

 

state Defraiment of Ar | Jeey Teal Dersanen/ Ateseaty

 

Coneectah” Et M | ADT OicateD tact” Ble ZolfF)-H

DEéféaPpal*

 

 

 

 

 

 

 

 

Pimiatitf 2 Lsiak Roncat Hill

 

 

 

 

 

[“A Sf Sint, ies nhiate Fact:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
2:21-cv-01457-JJT--MTM Document 1-3 Filed 08/23/21 Page 6 of 7

 

 

  
 

Geto: (ic 2 OLA ie fs Tm

Aiatite welt Total Lear vaity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

(4Cg45)

Plaine” HAS Imaal,

 

 

 

 

 

 

 

 

 

 

 

 

 

 
2:21-cv-01457-JJT--MTM Document 1-3 Filed 08/23/21 Page 7 of 7

3 of 4

Plaintiff? SuGmit* 7Ais Complatat aotice of Todséb £ulé*Zol,

 
